Name: Council Directive 95/23/EC of 22 June 1995 amending Directive 64/433/EEC on conditions for the production and marketing of fresh meat
 Type: Directive
 Subject Matter: transport policy;  health;  animal product;  marketing;  agricultural policy;  agri-foodstuffs
 Date Published: 1995-10-11

 Avis juridique important|31995L0023Council Directive 95/23/EC of 22 June 1995 amending Directive 64/433/EEC on conditions for the production and marketing of fresh meat Official Journal L 243 , 11/10/1995 P. 0007 - 0013COUNCIL DIRECTIVE 95/23/ECof 22 June 1995amending Directive 64/433/EEC on conditions for the production and marketing of fresh meatTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 64/433/EEC (4) regulates the production and marketing of fresh meat of bovine animals, swine, sheep and goats and domestic solipeds; Whereas the regulations for low-capacity establishments eligible for approval under simplified structure and infrastructure criteria should be simplified, to take account of particular circumstances and of the principle of subsidiarity; Whereas hygiene requirements should be defined for the production and marketing of sliced offal; Whereas the regulations on accompanying documents can be simplified; Whereas meat from low-capacity establishments should comply only with general hygiene requirements for meat production and marketing and for this reason may be not marked with the Community stamp and be the subject of trade; Whereas the maximum handling limits for low-capacity slaughterhouses and cutting plants should be aligned on those laid down in Council Directive 92/120/EEC of 17 December 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin (5); Whereas, however, account should be taken of certain specific situations in applying these limits; Whereas experience has shown the need to amend the Directive 64/433/EEC on a number of technical points which have caused problems of practical application, HAS ADOPTED THIS DIRECTIVE: Article 1Directive 64/433/EEC is hereby amended as follows: (1) The following point shall be added to Article 2: '(o) "repackaging centre" means a workshop or depot where wrapped meet intended for placing on the market is reassembled and/or repackaged.'(2) Article 3 (1) shall be amended as follows: (a) Section A (a) shall be replaced by the following: '(a) have been obtained in a slaughterhouse meeting the conditions laid down in Chapters I and II of Annex I and approved and supervised in accordance with Article 10;'(b) in Section A (f): (ba) subdivision (ii) shall be replaced by the following: '(ii) an accompanying commercial document which must: - be drawn up by the dispatching establishment, - in addition to the particulars provided for in point 50 of Chapter X of Annex I, bear the veterinary approval number of the approved establishment and in the case of frozen meat, the month and year of freezing in clear, - for meat intended for Finland and Sweden, bear one of the indications provided for in the third indent of Part IV of Annex IV, - be kept by the consignee so that it can be produced at the request of the competent authority. Computer data must be printed at the request of the aforesaid authority'; (bb) the last subparagraph shall be replaced by the following: 'At the request of the competent authority in the Member State of destination, a health attestation must be supplied where meat is intended for export to a third country after processing. The costs incurred in such attestation shall be borne by operators;'(c) in Section B: - the introductory phrase shall be replaced by the following: 'B. cuts or pieces smaller than those referred to in Section A, or boned meat whether or not wrapped:'; - in points (a) and (b), the words 'or wrapped' shall be inserted each time after 'cut'; (d) in Section C: - in the first subparagraph the second sentence shall be replaced by the following: 'Uncut offal must comply with the requirements of Sections A and B.', - in the last sentence of the first subparagraph 'sliced' shall be deleted, - the second subparagraph shall be deleted; (e) the following sentence shall be added to Section D (b): 'In this case the veterinary approval number of the cold store must be given on the accompanying commercial document.'; (f) the following section shall be added: 'F. fresh meat from which the packaging has been removed and which is to be re-packaged in an establishment other than that in which it was first wrapped: (a) must meat the requirements of Sections A, B, C and D; (b) must be removed from its packaging and repackaged in a repackaging centre which satisfies the requirements of Chapter I of Annex I and is approved and supervised in accordance with Article 10.'(3) Article 4 shall be replaced by the following: 'Article 4A. As from 1 January 1995, Member States may, by way of derogation from Article 3, allow meat from slaughterhouses which do not satisfy the requirements of Chapters I and II of Annex I to be placed on the market for marketing in their national territory, provided the following conditions are met: (a) the slaughterhouses in question must: (i) handle not more than 20 livestock units per week with a maximum of 1 000 livestock units per year; (ii) satisfy the requirements of Annex I, Chapters V and VII, point 66 first, second and fourth paragraphs and point 67 of Chapter XIV and point 69 of Chapter XV, with the exception of the requirements relating to imported fresh meat, and points 71, 72 and 73; (iii) fulfil the requirements of Annex II; (iv) notify the veterinary service in advance of the time of slaughter and the number and the origin of the animals to allow it to carry out the ante mortem inspection in accordance with Chapter VI of Annex I, either on the farm or at the slaughterhouse. (b) the operator of the slaughterhouse, the owner or his agent must keep a register of: - animals entering the establishment and slaughter products leaving it, - the checks carried out, - the results of those checks. This information shall be communicated to the competent authority at its request; (c) the official veterinarian or an auxiliary must carry out the post-mortem inspection of the meat in accordance with Annex I, Chapter VIII, in compliance with the requirements of Annex I, Chapter VII, point 32. Where the meat has lesions or appears to have deteriorated, the post-mortem inspection must be carried out by the official veterinarian. The official veterinarian or the auxiliary under his responsibility must regularly monitor compliance with the hygiene rules laid down in Chapters V and VII of Annex I. When applying this Article, Member States shall use the following conversion rates: (i) beef and veal- adult bovine animals within the meaning of Regulation (EEC) No 805/68 and solipeds: 1 livestock unit- other bovines: 0,50 livestock unit(ii) pigmeat- pigs with a live weight of over 100 kg: 0,20 livestock unit- other pigs (a): 0,15 livestock unit(iii) other meat- sheep and goats: 0,10 livestock unit- lambs, kids and piglets of less than 15 kg live weight: 0,05 livestock unit. B. Within the limit of 1 000 livestock units referred to in Section A, first subparagraph, subdivision (a) (i), Member States may derogate from the weekly limit laid down therein to take account of the need to slaughter lambs and kids in the period leading up to religious festivals, provided that the official veterinarian is present at the time of slaughter, that the hygiene requirements are complied with and that the meat has not been frozen before being placed on the market. C. The maximum amounts provided for in Section A, first subparagraph, subdivision (a) (i) may be applied to individual operators slaughtering on their own account at quite separate times in the week in an establishment which satisfies the following requirements: (a) the owner of the establishment or any other person using this establishment has received specific training, recognized by the competent authority, in production hygiene; (b) the animals to be slaughtered are the property of the owner of the establishment, or of a self-employed butcher or have been purchased by them to meet the requirements referred to in point (d); (c) the meat is produced in premises which meet the requirements of Annex II; (d) production must be confined to supplying establishments belonging to the butchers referred to in (b) and to sale on the spot to the consumer or to local bodies. Where several individual slaughter quantities are added up, the maximum amounts provided for in Section A, first subparagraph, subdivision (a) (i) may be raised to 30 livestock units per week and 1 500 livestock units per year for the slaughterhouse meeting the conditions set out in the first subparagraph. Member States availing themselves of this possibility shall forward the list of establishments benefiting from these provisions to the Commission. D. Under the procedures provided for in Article 16, Member States may, at their request, be authorized to apply the requirements of Section A to slaughterhouses situated in regions suffering from special geographical constraints or affected by supply difficulties which handle not more than 2 000 livestock units per year. E. Derogations may be granted by the competent authority in accordance with Annex II in the case of cutting plants which are not situated in an approved establishment and which produce not more than five tonnes of boned meat per week or the equivalent of bone-in meat. The provisions of Annex I, Chapter V, Chapter VII, point 38, Chapter IX - with the exception of the requirement for the temperature of the cutting room laid down in the second sentence of point 46 (c) - and point 48 of Chapter X shall apply to cutting and storage operations in the establishments referred to in the first subparagraph. F. Meat that comes from the establishments referred to in this Article and that has been judged fit for human consumption, bearing in mind the hygiene and health requirements laid down by this Directive, must be marked with a national stamp which cannot be confused with the Community stamp and may in particular not be oval. However, this stamp shall not be necessary for cuts which have not been packaged. G. Member States may also allow derogations from the minimum requirements of Chapter I of Annex I for low-capacity cold stores in which only packaged meat and other foodstuffs are stored. Sweden may, until 20 June 1997, authorize packaged meat and non-packaged meat to be stored in one and the same cold store by means of an appropriate separation. H. Slaughterhouses benefiting from the derogations provided for in this Article shall be subject to the Community inspection required for approved establishments. (a) Game animals being treated in the same way as the respective species for the purposes of applying the conversion rates.'; (4) The following Article shall be inserted: 'Article 4a1. Member States shall communicate, by 31 December 1995, the list of the establishments referred to in Article 1 of Directive 91/498/EEC (*) and the list of the establishments for which the time limits are set pursuant to this Article. 2. The competent authorities may allow a slaughterhouse which qualifies for a derogation in accordance with Article 2 of Directive 91/498/EEC (*) and which can show, to the satisfaction of the competent authority, that it has begun to bring itself into compliance with the requirements of this Directive but which cannot, for reasons not attributable to it, meet the time limits originally laid down, the additional time essential in order for it to comply with them. 3. Where an establishment registered in accordance with Article 4 is undergoing alterations on the basis of a restructuring plan approved by the competent authority with the aim of obtaining authorization in accordance with Article 10, that authority may determine the quantities marketed by the establishment in question in line with the progress of the work. 4. In transposing the provisions of this Directive into their national legislation, Member States shall specify the manner in which the penalties provided for in Article 10 and in Article 2 (2) of Directive 91/498/EEC are to apply in the event of failure by an establishment referred to in this Article to honour the commitments entered into upon being granted a temporary derogation, so that those penalties can be applied by 31 December 1995 and, as regards Sweden, by 31 December 1996 and, as regards Austria and Finland, by 31 December 1997. (*) Council Directive 91/498/EEC of 29 July 1991 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (OJ No L 268, 24. 9. 1991, p. 105). Directive as last amended by the 1994 Act of Accession.'(5) In Article 5 in 1 (a) (iii), 'macroscopically visible' shall be added before 'sarcocystosis'. (6) Article 6 shall be amended as follows: - in the fifth indent of subparagraph (e) of paragraph 1, the words 'the correct conduct of bleeding' shall be deleted; - in paragraph 1, subparagraph (h) shall be replaced by the following: '(h) meat must be marked with a national stamp which cannot be confused with the Community samp and in particular is not oval.'(7) In (iii) of the first subparagraph of Article 9, the words 'and in an approved packaging centre' shall be inserted after 'cold-store'. (8) The following shall be added at the end of the fourth and fifth subparagraphs of Article 10 (1): 'with regard to part of the activity in question or the whole establishment'. (9) In Article 12: (a) paragraph 1 shall be replaced by the following: '1. Veterinary experts from the Commission may, in so far as is necessary to ensure uniform application of this Directive and in cooperation with the competent authorities in the Member States, make on-site checks. By checking a representative number of establishments, they may also verify whether the competent authorities are checking on compliance with this Directive by establishments. The Member State on whose territory the checks are being carried out shall provide the experts with all necessary assistance to fulfil their mission. The Commission shall inform the Member State concerned of the results of the checks carried out.'(b) the following paragraph shall be added: '3. Provisions for the implementation of this Article, in particular those to cover the arrangements for cooperating with the national authorities, shall be adopted in accordance with the procedure laid down in Article 16'. (10) Article 13 (1) shall be deleted. (11) Annex I shall be amended as follows: (a) the following shall be added to point 14 (c) (i) of Chapter II: '. . . if such operations are carried out in the slaughterhouse. In addition, where swine are concerned, this provision shall apply to the extent necessary to prevent contamination of fresh meat and offal'; (b) in point 17 (a) of Chapter IV, the reference to 'the fourth paragraph of point 66 of Chapter XIV' shall be replaced by 'the eighth paragraph of point 66 of Chapter XIV'; (c) the first paragraph of point 25 of Chapter VI shall be replaced by the following: 'Animals must undergo ante-mortem inspection within a period which is less than 24 hours after their arrival in the slaughterhouse and less than 24 hours before slaughter. In addition, the official veterinarian may require inspection at any other time'; (d) in point 33 of Chapter VII, the following sentence shall be added: 'Mechanical insufflation for the flaying of lambs and kids of a live weight of less than 15 kg may be approved by the competent authorities in compliance with the hygiene requirements.'; (e) in point 43 of Chapter IX, the word 'slicing' shall be replaced by 'cutting' and the words 'of animals of the bovine species' shall be deleted; (f) in Chapter XI: - point 49 shall be replaced by the following: 'Health marking must be carried out under the responsibility of the official veterinarian. For this purpose, he shall supervise(a) the health mark; (b) the marks and wrapping material when marked as provided for in this Chapter.'; - in point 50 (b), the following subparagraph shall be added: 'The dimensions and characters of the mark may be reduced for health marking of lamb, kids and piglets.'; - in point 51: (i) the following shall be inserted as second indent: '- lamb, kid and piglet carcases must bear at least two stamps, one on each side of the carcase, on the shoulder or on the external surface of the thighs,'; (ii) the following shall be inserted as second subparagraph: 'However, in the case of lamb, kid and piglet carcases, health marking may take the form of a label or tag but it must be possible to use them only once.'; - points 52 to 56 shall be replaced by the following: '52. The livers of bovine animals, swine and solipeds must be hot-branded in accordance with point 50 if they are intended for another Member State or for an EEA country. 53. All other subproducts of slaughtering fit for human consumption must be marked immediately in accordance with point 50, either directly on the product or on the wrapping or packaging. The mark in accordance with point 50 must be applied to a label fixed to the wrapping or packaging or printed on the packaging. If wrapping or packaging takes place in a slaughterhouse, the mark must include the approval number of the establishment. 54. Packaging must always be marked in accordance with point 55. 55. Packaged cut meat and packaged offal referred to in point 52 and point 53 must bear a health mark in accordance with point 50. The mark must include the veterinary approval number of the cutting plant instead of that of the slaughterhouse. The mark must be applied to a label fixed to the packaging, or printed on the packaging, in such a way that it is destroyed when the packaging is opened. Non-destruction of the mark must be tolerated only when the packaging is destroyed by being opered. However, when cut meat or offal is wrapped in accordance with point 62 of Chapter XII, the label referred to above may be affixed to the wrapping. In the case of offal packaged in a slaughterhouse, the number included in the mark must be the veterinary approval number of the slaughterhouse concerned. This requirement also applies where stackable meat transport containers (Euro-boxes) satisfying the requirements of point 59 (b) are used. 56. Where fresh meat is wrapped in commercial portions intended for direct sale to the consumer, points 53 and 55 shall apply. The dimension requirements of point 50 need not apply to the mark required under this point. If meat is re-packaged in a plant other than that in which it was first wrapped, the wrapping must bear the health mark of the cutting plant where it was first wrapped, and the packaging must bear the health mark of the packaging centre.'; - point 58 shall be replaced by the following: '58. The colours used for health marking must be those listed in Article 2 (8) of Directive 94/36/EC (OJ No L 237, 10. 9. 1994, p. 13).'(g) in Chapter XII, - the following subparagraph shall be added to point 59 (a): 'Wood may not be used except in the case of lamb and kid carcases, provided that all precautions are taken to prevent contact between the meat and the packaging in the event of a tear in the wrapping.', - the fourth subparagraph of point 60 shall be replaced by the following: 'Where livers, kidneys or hearts are the subject of trade or are imported, each wrapping may contain only a complete organ.', - point 62 shall be replaced by the following: 'However, when wrapping fulfils all the protective conditions of packaging, it need not be transparent and colourless. Euro-boxes may also be used as a second container, provided that the other conditions of point 59 are fulfilled.', - the following subparagraph shall be added to point 63: 'Fresh meat may also be packed in a cutting room, provided that Euro-boxes, which must meet the requirements of point 59 (b) have been cleaned and disinfected prior to being brought into the cutting room.', - the following phrase shall be added to point 64: 'except in the case of commercial portions intended for direct sale to the consumer', (h) in point 66 of Chapter XIV, the second paragraph shall be replaced by the following: 'Derogations from this requirement may, for technical reasons relating to maturation of the meat, be granted by the competent authority on a case-by-case basis for the transportation of meat to cutting plants or butcher shops in the immediate vicinity of the slaughterhouse, provided that such transportation takes not more than two hours.'(12) In Annex II, Chapter II: (i) in point 10: - in point (c), the words 'distinctly separated areas' shall be replaced by the words 'a distinctly separated area', - point (f) shall be replaced by the following: '(f) a refrigerating room of sufficient capacity in relation to the size and type of animals slaughtered, with a separate area intended for storing confiscated carcases, except in cases where confiscated carcases are immediately dispatched, under official control, to a specialist establishment for additional examinations.'; (ii) in point 11: - the words 'or clean' shall be deleted, - the following sentence shall be added: 'In the slaughter room, stomachs and intestines may be cleaned at times when no slaughtering is taking place.'; (ii) the following point shall be added: '(15) Slaughterhouses must have a room with a lockable cupboard at the disposal of the inspection service through its work.'Article 21. Member States shall bring into force the laws, regulations and administrative provisions including any penalties, necessary to comply with this Directive by 1 July 1995. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. 3. Pending the application of this Directive, the relevant national rules shall apply, in compliance with the general rules of the Treaty. Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. Article 4This Directive is addressed to the Member States. Done at Brussels, 22 June 1995. For the CouncilThe PresidentPh. VASSEUR(1) OJ No C 224, 12. 8. 1994, p. 15. (2) OJ No C 109, 1. 5. 1995. (3) OJ No C 397, 31. 12. 1994, p. 18. (4) OJ No 121, 29. 7. 1994, p. 2012/64. Directive as updated by Directive 91/497/EEC (OJ No L 268, 24. 9. 1991, p. 69) and as last amended by the 1994 Act of Accession. (5) OJ No L 62, 15. 3. 1993, p. 86.